Citation Nr: 0313753	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  94-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Copelin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.  This appeal initially came to the Board of Veterans' 
Appeals (Board) from an August 1993 RO decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that denied service connection 
for microscopic hematuria and chronic lumbar strain.  In 
January 1999 the Board denied the claims for service 
connection for hematuria and the low back condition.  In 
August 1999 the Board remanded the issue of service 
connection for PTSD.  The case has noe returned to the Board 
following the 1999 Remand.


REMAND

In February 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  This action was 
performed pursuant to 38 C.F.R. § 19.9(a)(2)(ii) (2002).  
However, the United States Court of Appeals for the Federal 
Circuit has recently invalidated this regulation, which 
empowered the Board issue written notification pertaining to 
requirements of the VCAA.  .  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Accordingly, the claim must be remanded to the RO for the 
following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


